                  Case 20-12694-BLS         Doc 6    Filed 11/04/20    Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                )
 In re:                                                         )   Chapter 11
                                                                )
 Imperial Premium Finance, LLC,                                 )   Case No. 20-12694 (BLS)
                                                                )
                                 Debtors.                       )   Jointly Administered
                                                                )   341 Meeting Date: December 1, 2020
                                                                    @ 2 p.m. Eastern Time
                                                                )

                     NOTICE OF TELEPHONIC SECTION 341 MEETING

       PLEASE TAKE NOTICE that the meeting of creditors pursuant to 11 U.S.C. §§ 341 and
343 (the “section 341 meeting”) in these cases, scheduled for Tuesday, December 1, 2020 at 2
p.m. (ET) will be held telephonically.

        If you are receiving this notice, you have been identified as a party who may be a creditor,
i.e. someone who may be owed money by the Debtors. Creditors will receive separate notice
regarding any deadline for submitting a claim for monies owed, as well as the procedures for doing
so. Your telephonic participation in the 341 meeting is not required, is completely optional,
and failure to attend will not affect your eligibility to file a claim. The purpose of the 341
meeting is to provide creditors and parties in interest an opportunity to examine the Debtor’s
financial affairs. It is not the purpose of the 341 meeting to address the specific circumstances of
each creditor.

       PLEASE FOLLOW the instructions below to ensure a smooth and efficient telephonic
section 341 meeting of creditors.

   •      You must use a touch-tone phone.
   •      If you have a choice, please use a landline phone, instead of a cell phone.
   •      Dial the call-in number, 1-866-621-1355, and then enter the passcode, 7178157,
          followed by a # sign.
   •      Make the call from a quiet area where there is as little background noise as possible.
   •      Mute your phone and do not speak until the U.S. Trustee counsel asks you to identify
          yourself or indicates you may pose questions. You will still be able to listen even when
          your phone is muted.
   •      Unmute your phone when speaking.
   •      When speaking, identify yourself.
   •      Do not put the phone on hold at any time after the call is connected.
   •      Once the meeting of creditors is finished, please hang up.
   •      If you become disconnected before the meeting is finished, please call back.
   •      The section 341 meeting of creditors will be recorded by the U.S. Trustee. Any other
          recordings are prohibited.
   •      Neither the U.S. Trustee nor the Debtor may provide legal advice to any creditors.
              Case 20-12694-BLS       Doc 6       Filed 11/04/20   Page 2 of 2




       If you have any questions, you may contact Debtor’s counsel who is: Colin R. Robinson
of Pachulski Stang Ziehl & Jones LLP; Telephone: (302) 652-4100; Facsimile: (302) 652-4400;
Email: crobinson@pszjlaw.com.


Dated: November 4, 2020                   ANDREW R. VARA
                                          UNITED STATES TRUSTEE
                                          REGIONS 3 AND 9

                                          By: /s/ Juliet Sarkessian
                                          Juliet Sarkessian, Esq.
                                          Trial Attorney
                                          United States Department of Justice
                                          Office of the United States Trustee
                                          J. Caleb Boggs Federal Building
                                          844 N. King Street, Room 2207, Lockbox 35
                                          Wilmington, DE 19801
                                          Juliet.M.Sarkessian@usdoj.gov




                                              2
